Citation Nr: 9912698	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the May 1955 rating action of the RO which denied service 
connection for a skin condition.

2.  Entitlement to service connection for status-post 
excision of basal cell carcinomas of right chin and right 
nasal area.

3.  Entitlement to service connection for status-post 
excision of melanoma in situ, left arm.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had verified active military service from 
September 1952 to March 1954.

The issue of whether there was CUE in the May 1955 RO 
decision which denied service connection for a skin condition 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an August 1998 decision of the RO.

The claims of service connection for basal cell carcinomas of 
the right chin and right nasal area and for left arm melanoma 
come to the Board on appeal from a July 1997 decision of the 
RO.

The issues involving service connection for basal cell 
carcinomas and melanoma are addressed in the remand section 
of this decision.


FINDINGS OF FACT

1.  By a decision entered in May 1955, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin condition.

2.  The veteran has not sufficiently alleged that the correct 
facts regarding his claim of service connection for a skin 
condition, as they were known at the time of the May 27, 
1955, decision, were not before the adjudicator, or that 
statutory or regulatory provisions then extant were 
incorrectly applied.  He has merely expressed disagreement 
with how the RO weighed or evaluated the facts before it.



CONCLUSION OF LAW

The decision of May 1955, which denied service connection for 
a skin condition, does not contain CUE.  38 C.F.R. § 3.105(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1955, the RO denied the veteran's claim of service 
connection for a skin condition.  Notification of that 
decision was provided to the veteran in June 1955.  The 
decision was affirmed in a rating action issued in December 
1955 based on VA treatment records.

Although the veteran was notified of the denial of his claim 
and of his right to file an appeal, he did not do so.  Under 
the applicable law and regulations, previous determinations 
which are final and binding, including decisions regarding 
service connection, will be accepted as being correct in the 
absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (1998).

"Clear and unmistakable error" is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-236 
(1993).

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of CUE.  Fugo v. Brown, 6 Vet. App. at 44-45.  Additionally, 
a failure to fully develop evidence is not considered to be 
CUE.  "VA's breach of the duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record."  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Nor may the failure to 
follow procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  Allin v. Brown, 6 Vet. App. 207, 214 (1994).

Evidence of record at the time of the May 1955 decision shows 
that the veteran was separated from service in March 1954.  
In March 1955, he submitted a claim of service connection for 
"allergy to wool," alleging that it "began in spring of 
1952 approximately."  A VA examination report dated in May 
1955 shows a diagnosis of "recurrent dermatitis of hands."  
The May 1955 rating action at issue in this case denied the 
veteran's claim (described as "dermatitis wool allergy").  
In so doing, the RO noted that an allergy to wool was a 
"constitutional or developmental abnormality-not a 
disability under the law."

The veteran now argues that he was never allergic to wool.  
He instead claims that the skin condition from which he 
suffered in service was actually the beginning of recurrent 
dermatitis and that he still suffers from the same condition.  
He argued that the RO decision was erroneous because (1) his 
naval duties were not explicitly considered in the decision; 
(2) he did not to have an allergy to wool; and (3) he did not 
have a skin condition prior to entry into active duty.  

The Board notes that the RO decision was to have based upon 
the available medical evidence, including a "Report of Board 
Medical Survey" dated in March 1954 which stated explicitly 
and specifically that the veteran had been tested and that 
his skin condition was due to an allergic reaction to wool.  
Although that medical evidence could certainly be incorrect 
(though the Board does not mean to imply that it necessarily 
is) it certainly is not clear and unmistakable error for the 
RO to have relied upon it in making its decision.  Moreover, 
in his March 1955 claim, the veteran specifically claimed 
service connection for "allergy to wool," not for any other 
skin condition.  It is hard for the Board to accept that the 
veteran now claims that the RO decision was clearly and 
unmistakably in error for basing its decision on that 
specific condition.  Finally, although the veteran is correct 
in noting that a January 1954 treatment report states his 
"past history and family history were non-contributory," 
the Board notes the veteran's March 1955 claim does state 
that the condition started in "spring 1952," which is prior 
to the veteran's entry into active military service.  

The RO certainly had a reasonable basis for a conclusion that 
the condition existed prior to service.  As noted previously, 
clear and unmistakable error is the kind of error which 
compels a conclusion to which reasonable minds could not 
differ.  Fugo v. Brown, 6 Vet. App. at 44.  In the case at 
hand, based on the evidence before the RO in May 1955, 
reasonable minds could certainly differ as to the etiology of 
the veteran's post-service skin condition, the possibility 
the condition pre-existed service, and the diagnosis of his 
in-service skin condition.  Therefore, the May 1955 decision 
of the RO as to these questions cannot be considered clearly 
erroneous.

In sum, the Board finds that the May 1955 decision which 
denied service connection for a skin condition was based on 
the correct facts as they were known at that time.  The 
rating decision shows that the RO considered all of the 
evidence which was of record at that time.  Although the 
appellant disagrees with the conclusions reached by the RO, 
an asserted failure to evaluate and interpret the evidence 
correctly is not CUE.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).

For the foregoing reasons, the Board finds that there is no 
CUE in the May 1955 rating decision, which denied service 
connection for a skin condition.  Accordingly, the benefit 
sought on appeal is denied.



ORDER

The May 1955 rating decision, which denied service connection 
for a skin condition, does not contain CUE, and the appeal is 
denied.



REMAND

At his hearing, the veteran alleged that his melanoma and 
basal cell carcinomas were secondary to his dermatitis.  He 
and his representative argued that the dermatitis should have 
been service-connected.  Indeed, the hearing officer noted 
that, before secondary service connection could be 
considered, the direct service connection issue for 
dermatitis had to be resolved.  The Board agrees.  The issues 
of secondary service connection for the basal cell carcinoma 
and the melanoma are inextricably intertwined with the 
raised, but as yet not adjudicated, issue of service 
connection for dermatitis-or more appropriately whether new 
and material evidence has been submitted to reopen the issue 
of service connection for dermatitis.  As such, the issue of 
service connection for dermatitis must be addressed by the RO 
before the Board can consider the appeals involving the 
cancers.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should conduct all indicated 
development and adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
dermatitis and proceed accordingly.  The 
veteran and his representative should be 
notified of the decision and of any 
appellate rights, and provided an 
opportunity to respond.

2.  Then, after undertaking any 
development deemed appropriate, the RO 
should again review the veteran's claims 
of secondary service connection for 
status-post excision of basal cell 
carcinomas of right chin and right nasal 
area and status-post excision of melanoma 
in situ, left arm.  If the benefits 
sought on appeal are not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals

 

